DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Del Toro (10,498,870) in view of Griffin (8,463,186).
Regarding claims 1-2, Toro discloses a control circuit system for a pair of mobile terminals including a first mobile terminal and a second mobile terminal (See figs. 1B, 3A), wherein the first mobile terminal (i.e. mobile device such as mobile phone or tablet) includes: a first display unit; a first fastening unit (i.e. USB female connector); and a first control circuit including a first near field communication module and a first signal aggregator, configured to transmit and receive a signal to and from the second mobile terminal (See fig. 3A), and wherein the second mobile terminal (i.e. the case) includes: a second display unit; a second fastening unit (i.e. USB male connector) connected to the first fastening unit; and a second control circuit including a second near field communication module and a second signal aggregator, configured to transmit and receive a signal to and from the first mobile terminal, and wherein a signal transmitted 
Regarding claim 3, Del Toro & Griffin disclose as cited in claim 1.  Del Toro further discloses the second mobile terminal serves as a protective case of the first mobile terminal (See figs. 1A, 1B and col. 3 lines 10-48).
Regarding claim 4, Del Toro & Griffin disclose as cited in claim 1.  Del Toro further discloses the first and second near field communication modules wirelessly transmit and receive a signal in Wi-Fi (See fig. 3A and col. 4 lines 1-5), wherein the Wi-
Regarding claim 5, Del Toro & Griffin disclose as cited in claim 1.  Del Toro further discloses the first and second near field communication modules transmit and receive an image signal (See col. 3 lines 63-65).
Regarding claim 6, Del Toro & Griffin disclose as cited in claim 1.  Del Toro further discloses the first and second signal aggregators transmit and receive a communication control signal, and a touch information signal and a brightness control signal of the second display unit (See fig. 3A and col. 6 lines 14-18, col. 6 lines 50-65, col. 7 lines 40-50).
Regarding claim 7, Del Toro & Griffin disclose as cited in claim 1.  Del Toro further discloses the second fastening unit receives power from the first fastening unit (See fig. 3A and col. 7 lines 18-21), and wherein the first and second signal aggregators transmit and receive a signal through the first and second fastening units (See fig. 4 and col. 8 lines 5-37).
Regarding claim 8, Del Toro & Griffin disclose as cited in claim 1.  Del Toro further discloses the first and second display units display different images (See fig. 1B and col. 3 lines 20-24).
Regarding claim 9, Del Toro & Griffin disclose as cited in claim 1.  However, they do not explicitly mention that the first and second fastening units are configured as pogo pins.  Since Del Toro does suggest that various types of connector can be used as the first and second fastening units (See col. 8 lines 11-17), and Official Notice taken by the examiner that pogo pins is known as a types of connector; therefore, it would have been .
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Toro (10,498,870) in view of Penke (10,574,807).
Regarding claim 10, Del Toro discloses a second mobile terminal (i.e. the case) coupled to a first mobile terminal (i.e. mobile phone or tablet) including a first display unit (See fig. 1B), the second mobile terminal comprising: a fastening unit (i.e. connector) connected to the first mobile terminal; a circuit substrate unit including a near field communication module and a signal aggregator (See fig. 1B and 3A); a first cover for receiving the first mobile terminal (See fig. 1B); a second cover including a second display unit; and a supporter configured to connect the first cover and the second cover, wherein the near field communication module transmits and receives a signal to and from the first mobile terminal (See figs. 1B, 3A and col. 3 lines 25-42, col. 4 lines 7-13).  However, Del Toro does not mention that the first cover including the fastening unit and the circuit substrate unit.  Since Penke teaches a similar case comprises: a first cover 305, for receiving a mobile device, includes a fastening unit (i.e. connector) and the circuit substrate unit; a second cover 310 including a second display unit; and a supporter configured to connect the first cover and the second cover (See figs. 3-6 and col. 4 lines 47-67); therefore, it would have been obvious to one skilled in the art to apply the Penke’s teachings in reconfiguring the first cover of the case, as disclosed by Del Toro, with the fastening unit and the circuit substrate unit, for the advantage of providing a higher degree of freedom to accommodate the design intention.

Regarding claim 12, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the near field communication module wirelessly transmits and receives a signal to and from the first mobile terminal in a band of 60 GHz (the Wi-Fi technology mainly uses three radio frequency bands, 2.4GHz, 5GHz, and 60GHz to establish connections with various devices) (See fig. 3A and col. 4 lines 1-5), and wherein the signal aggregator transmits and receives a signal to and from the first mobile terminal through the fastening unit (See fig. 4 and col. 8 lines 5-37). 
Regarding claim 13, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the first cover is configured to cover an outer appearance of the first mobile terminal except for the first display unit (See fig. 1B).
Regarding claim 14, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the supporter is formed of a flexible material to fold or unfold the first cover and the second cover (See figs. 1A, 1B and col. 3 lines 25-42).
Regarding claim 15, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the second display unit receives a signal from the first mobile terminal and displays the signal, and wherein the first display unit and the second display unit display different images (See fig. 1B and col. 3 lines 20-24).


See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN A TRAN/Primary Examiner, Art Unit 2648